NO. 07-05-0048-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   AUGUST 3, 2005

                         ______________________________


                        ROY HAYES JOHNSON, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

               NO. 48,928-E; HONORABLE DAVID GLEASON, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


      Following a plea of not guilty, appellant Roy Hayes Johnson was convicted of

delivery of a controlled substance and punishment was assessed at 15 years confinement.

Appellant’s notice of appeal was filed on February 14, 2005, and the reporter’s record was

filed on April 4, 2005. The clerk’s record has not been filed and three requests for
extensions of time have been filed all indicating appellant has not paid nor made

arrangements to pay for the clerk’s record; the first two were granted, and the third filed on

August 2, 2005, is rendered moot by our disposition today. By letter dated July 6, 2005,

the Court requested that retained counsel, Ronald T. Spriggs, certify compliance with the

Texas Rules of Appellate Procedure regarding the clerk’s record by July 26, 2005, and also

extended the deadline in which to file the clerk’s record to August 1, 2005. Counsel was

notified that failure to comply might result in dismissal per Rule 37.3(b). Counsel did not

respond and the clerk’s record has not been filed.


         Accordingly, the appeal is dismissed for failure to comply with a directive of this

Court.


                                                  Per Curiam


Do not publish.




                                              2